DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it is unclear how the sidewall extends upward from the lower side of base and the lip, which extends from a distal end of the sidewall, is coplanar with the lower end of the well.  It appears this might be combining two different embodiments of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus et al. (U.S. Patent No. 5,749,500).
Regarding Claim 1, Kraus et al. discloses a paint bucket insert 400 (Figure 6), comprising: a base 404 (figure 6) dimensioned to removably secure within a bucket; an annular sidewall 406 (Figure 6) extending orthogonally upward from an upper side of the base along a perimeter thereof (Figure 6); wherein an interior volume is defined between the annular sidewall and the upper side of the base (Figure 6); wherein the base is concave defining an apex (Figure 6); a well 402 (figure 6) disposed within the base at the apex; wherein the well extends from a lower side of the base (figure 6), the well being continuous with the annular sidewall and in fluid communication with the interior volume (Figure 6).
Regarding Claim 2, Kraus et al. discloses the well comprises a tubular member 402 (figure 6) having an open upper end and a closed lower end (figure 6).
Regarding Claim 3, Kraus et al. discloses the well is dimensioned to receive a hose of a paint spraying apparatus therein, such that a gap is defined between the well and the hose (Figure 6).
Regarding Claim 5, Kraus et al. discloses the well comprises an elongated cylindrical depression 402 (figure 6) having a longitudinal axis extending along a diameter of the base (Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (U.S. Patent No. 5,749,500) in view of Rockwell, III (U.S. Patent No. 7,407,063).
Regarding Claim 4, Kraus et al. teaches all the limitations substantially as claimed except for the apex is offset from a center of the base.  However, Rockwell, III teaches the apex is offset from a center of the base (figure 7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraus et al., to include an offset apex, as taught by Rockwell, III, in order to allow the liquid to collect closer to the edge for ease of collection.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claim 18 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection relies on a different embodiment of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733